

116 HR 8608 IH: Carrie’s Law
U.S. House of Representatives
2020-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8608IN THE HOUSE OF REPRESENTATIVESOctober 16, 2020Mrs. Lesko (for herself and Ms. Bass) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 9 of the United States Code to prohibit the enforcement of predispute arbitration agreements with respect to sexual assault claims.1.Short titleThis Act may be cited as Carrie’s Law.2.Arbitration of sexual assault claims(a)In generalTitle 9 of the United States Code is amended by adding at the end the following:4Arbitration of sexual assault claimsSec. 401. Definitions. 402. Limit on validity and enforceability. 401.DefinitionsIn this chapter—(1)the term predispute arbitration agreement means any agreement to arbitrate a claim that had not yet arisen at the time of the making of the agreement; and(2)the term sexual assault means a nonconsensual sexual act or sexual contact, as those terms are defined in section 2246 of title 18, or similar applicable State or Tribal law, including when the victim lacks capacity to consent. 402.Limit on validity and enforceability(a)In generalNotwithstanding any other provision of this title, a predispute arbitration agreement shall have no force or effect with respect to a sexual assault claim. (b)Related claims(1)In generalSubject to paragraph (2), and notwithstanding any other provision of this title, a predispute arbitration agreement shall have no force or effect with respect to a claim asserted by a sexual assault victim that is based upon that sexual assault.(2)Sexual assault claim dismissed(A)In generalIf a court dismisses with prejudice a sexual assault claim that, but for subsection (a), would have been subject to a predispute arbitration agreement— (i)the court shall dismiss any other claim that, but for paragraph (1) of this subsection, would have been subject to a predispute arbitration agreement; and(ii)the relevant predispute arbitration agreement shall apply with respect to any claim dismissed under clause (i).(B)TollingAny time period under a predispute arbitration agreement that is applicable to a claim dismissed under subparagraph (A)(i) shall be tolled during the period during which the claim was pending before a Federal court. (c)ApplicabilityAn issue as to whether this chapter applies to an arbitration agreement or a claim shall be determined under Federal law. The applicability of this chapter to an agreement to arbitrate or a claim and the force or effect of an agreement to which this chapter applies shall be determined by a court, rather than an arbitrator, irrespective of whether the party resisting arbitration challenges the arbitration agreement specifically or in conjunction with other terms of the contract containing such agreement..(b)Technical and conforming amendments(1)In generalTitle 9 of the United States Code is amended—(A)in section 2, by inserting or as otherwise provided in chapter 4 before the period at the end;(B)in section 208—(i)in the section heading, by striking Chapter 1; residual application and inserting Application; and(ii)by adding at the end the following: This chapter applies to the extent that this chapter is not in conflict with chapter 4.; and(C)in section 307—(i)in the section heading, by striking Chapter 1; residual application and inserting Application; and(ii)by adding at the end the following: This chapter applies to the extent that this chapter is not in conflict with chapter 4..(2)Table of sections(A)Chapter 2The table of sections for chapter 2 of title 9, United States Code, is amended by striking the item relating to section 208 and inserting the following:208. Application..(B)Chapter 3The table of sections for chapter 3 of title 9, United States Code, is amended by striking the item relating to section 307 and inserting the following:307. Application..(3)Table of chaptersThe table of chapters for title 9, United States Code, is amended by adding at the end the following:4.Arbitration of sexual assault claims401.3.Prospective effectThis Act, and the amendments made by this Act, shall take effect on the date of enactment of this Act and shall apply with respect to any claim that arises on or after such date.